Citation Nr: 1508761	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for lower back scars, status post lumbar discectomy.

2.  Entitlement to an initial rating for degenerative joint disease (DJD) of the right first metatarsophalangeal (MTP) joint (great toe) in excess of zero percent prior to June 25, 2012 and 10 percent beginning on that date.

3.  Entitlement to an initial rating in excess of 20 percent for S1 radiculopathy with weakness of the right foot dorsiflexors.

4.  Entitlement to an initial rating for DJD of the lumbar spine in excess of 10 percent prior to July 11, 2012 and 60 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1990 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified in person during a Central Office hearing before the undersigned; a transcript of this hearing is of record.

Thereafter, the Board remanded the case in June 2012 for additional development.

In a January 2013 rating decision, the RO increased the rating of the lumbar disability to 60 percent, effective July 11, 2012.  A May 2013 rating decision increased the rating for the right toe disability to 10 percent, effective June 25, 2012.

The January 2013 rating decision also granted a temporary total rating for convalescence following a surgical procedure involving right lower extremity radiculopathy for the period from July 6, 2012 to September 1, 2012 and a May 2013 rating decision extended the temporary total rating to October 1, 2012.

The issues of service connection for diverticulosis and gallbladder damage have been raised by the record in a statement that appears to have been received in July 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues involving higher ratings for the low back disability and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's low back surgical scars have been superficial, nontender, linear, and covered an area of less than 144 square inches, the only manifestation has been a lack of sensation over the scars. 

2.  Prior to March 20, 2012, the Veteran's right great toe DJD was not shown to have been symptomatic; however, beginning March 20, 2012 the disability is shown to be manifested by pain and limitation of motion with no greater than moderate disability demonstrated.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for lower back scars status post lumbar discectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7802, 7803, 7804, 7805 (2008).

2.  For the period prior to March 20, 2012, the criteria are not met for an initial compensable rating for DJD of the right great toe.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 5281, and 5284 (2014). 

3.  For the period from March 20, 2012 to June 25, 2012, the criteria are met for an initial 10 percent rating, but no higher, for DJD of the right great toe.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 5281, and 5284 (2014).

4.  For the period beginning June 25, 2012, the criteria are not met for an initial rating in excess of 10 percent for DJD of the right great toe  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 5281, and 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The October 2006 rating decision on appeal granted service connection for the lower back surgical scars and the right MTP joint DJD, and assigned disability ratings and effective dates for the awards, so statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2008 letter and a September 2008 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased rating.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

As to the duty to assist, the claims file contains the Veteran's service treatment records, pertinent VA and private treatment records, and pursuant to the Board's June 2012 remand additional treatment records were obtained and he was afforded a VA examination.  The examination addresses the Veteran's complaints, clinical findings, and the functional impact of the disabilities, so it is deemed adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge (VLJ) who conducted the hearing explained the issues.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Although there was no discussion that directly addressed treatment of these disabilities, the claim was remanded in part to obtain outstanding treatment records and to provide the Veteran with an examination.  Therefore, the VJL satisfied the duty to identify all relevant and/or overlooked evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

As all duties have been satisfied, the issues may be adjudicated.

Legal Criteria

Disability evaluations are determined by the application of a rating schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

A. Low Back Scars

During the course of the appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Codes 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedule where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.

The Veteran's scars are rated under Code 7802, and provide ratings for scars other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling. 

Note (1) following Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (2008). 

Other applicable diagnostic codes include Code 7803, which provides a 10 percent rating for superficial unstable scars.  Note (1) following Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803 (2008). 

Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) following Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  Code 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68 such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.118, Code 7804 (2008). 

Finally, Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Code 7805 (2008).

At no time during the course of the appeal does the medical or lay evidence support a finding that a compensable rating is warranted.

On the March 2006 pre-discharge VA examination, there was a scar with diffuse elevation due to prior back surgery.  It measured 7 cm x 1 cm, was flat, non-tender, and mobile.  No problems with the scar were reported.

In March 2012, the Veteran testified that his low back scars were both sensitive and numb.  He did not admit to having any pain or tenderness, he just had no sensation in the area of the surgery.  With bending he did not feel any tightness over the scars; his primary complaint was that he has had no feeling over the scars.  See page 11 of the hearing transcript.

The June 2012 VA examination shows the Veteran did not have any scars that were painful and/or unstable, or had a total area greater than 39 square cm for all scars.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.

The April 2013 VA examination contains identical findings.  However, it also specifically notes that the Veteran has 3 scars on the low back that measure 7 cm, 9 cm, and 7 cm in length.  The scars demonstrate an absence of pain, do not affect joint motion, are superficial and linear, and do not include abnormal findings such as keloid.

As the scars do not limit motion, are superficial, not unstable or painful, and do not cover an area of at least 144 square inches, the criteria for a compensable rating is not shown.  Accordingly, a preponderance of the evidence is against a compensable rating for lower back scars.  The benefit-of-the-doubt doctrine does not apply, so the claim must be denied.

B.  DJD of the Right Great Toe

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right great toe DJD is rated under Code 5010.  Under this code, arthritis due to trauma is rated in the same manner as degenerative arthritis.  Degenerative arthritis is rated under Code 5003, which provides for a rating based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  In cases where the limited motion is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Codes 5170 to 5173 relate to amputated toes, which is not applicable in this instance.  Codes 5278, 5282 and 5283 relates to the toes but are also not applicable because they pertain to claw foot, hammer toes, and malunion or nonunion of tarsal or metatarsal bones, which are manifested by symptoms not present in the Veteran's disability.

A code 5281 relates to severe unilateral hallux rigidus, which is rated as severe hallux valgus.

Hallux valgus, in turn, is rated under Code 5280 and provides a 10 percent rating when the condition is severe if equivalent to amputation of the great toe, or if it was operated on with resection of the metatarsal head.  See 38 C.F.R. § 4.71a.

Code 5284 pertains to injuries of the foot and under this code moderate disability is rated at 10 percent, moderately severe disability is rated at 20 percent, and severe disability is rated at 30 percent.  38 C.F.R. § 4.71a.  Actual loss of use of the foot is rated at 40 percent.  Id.

It was noted on the Veteran's March 2006 pre-discharge VA examination that X-rays of the right foot taken in March 2003 revealed DJD of the right first MTP joint.  The only pertinent finding the examiner made at that time was that movement of the toes appeared normal.  

The Veteran was not afforded a comprehensive VA examination of the right foot until June 2012 and at that time he was found to have hallux rigidus of the right foot (this was initially reported as the left foot, but it was later corrected by the examiner) involved the first MPJ of great toe and manifested by moderate symptoms.  Specifically, there was dorsal bony exostosis on the first metatarsal head, a mild amount of lateral translocation of the distal segments, and joint stiffness but no crepitus.  The intermetatarsal angle (IM) was approximately 8 degrees, dorsiflexion was limited to 5 degrees and plantar flexion was limited to 5 degrees.  Diminished dorsiflexion and plantarflexion was secondary to bone to bone abutment.  The symptoms were not so severe with function the equivalent to amputation of the great toe.  The functional impact of his disability was limitation in exercise, ambulation and stance due to pain and discomfort.

Based on the findings of painful or limited motion of the great toe on the June 2012 VA examination, the RO increased the rating to 10 percent, effective the date of the examination.

There is very little clinical evidence prior to the June 2012 VA to consider in determining whether a compensable rating is warranted prior to June 25, 2012 and none of this evidence supports such a finding as he was only noted to have full range of motion on the March 2006 examination.  However, in reviewing the lay evidence, the Board finds that Veteran's testimony offers some evidence that he may have had pain and limitation of motion at that time.  See page 12 of the hearing transcript.  As his complaints are similar to findings on the June 2012 VA examination, the Board finds that a 10 percent rating is warranted under Code 5284 beginning on March 20, 2012.  Code 5284 is the most appropriate code for rating the disability since the disability does not approximate the criteria for a 10 percent rating under Code 5280.  Specifically, the disability is not shown to be equivalent to amputation of the great toe and it was no operated on with resection of the metatarsal head.  Instead, the disability is most consistent with moderate foot disability.

Moderately severe disability is not show particularly in light of the limited findings and complaints associated with the right great toe and the VA examiner's assessment that the hallux rigidus was moderate in severity.

The Board acknowledges that the Veteran primarily testified to having numbness and a lack of sensation in the right first toe (see page 12 of the hearing transcript), but the medical evidence shows these symptoms are associated with the right lower extremity radiculopathy.  See the January 2009 private treatment record from Dr. J. A.  Radiculopathy is a separate issue being addressed in the remand, so these symptoms will not be considered as part of the service-connected arthritis of the right great toe.  To do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014).

As for the period prior to March 20, 2012, as stated there is no clinical evidence that would warrant a compensable rating.  Similarly, the Veteran's statements, particularly on his notice of disagreement and substantive appeal offer no specific complaints regarding the DJD of the right great toe so they also serve no basis upon which to assign a compensable rating.

Accordingly, a preponderance of the evidence is against an initial compensable rating for DJD of the right great toe prior to March 20, 2012.  From March 20, 2012 to June 25, 2012 an initial 10 percent rating is warranted, but a preponderance of the evidence is against a rating in excess of 10 percent beginning March 20, 2012.

Extraschedular

With respect to an extraschedular rating, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Although the Veteran's primary complaint for his back scars is numbness and this manifestation is not contemplated in the criteria, it is also not shown to produce any functional impairment.  Therefore, it clearly does not present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b).  Even if the Board were to find that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the scars do not present an exceptional disability picture or other related factors such as those provided by the regulation as "governing norms."  Id.  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  The evidence does not show nor do the Veteran assertions amount to an exceptional disability or related factors outside the governing norm.  Accordingly, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

The manifestations of the Veteran's right great toe DJD are reasonably contemplated under Code 5284.  Notably, the criteria do not list specific symptoms or manifestations, rather they contemplate the overall disability picture.  See 38 C.F.R. § 4.71a, Code 5284.  Given the symptoms and functional impact shown, the disability does not present an exceptional or unusual disability picture.  See id. Moreover, related factors such as marked interference with employment or frequent periods of hospitalization as a result of the right great toe DJD are not shown.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of the Veteran's right great toe disability will not be referred for extraschedular consideration.

In Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether referral for extraschedular consideration is warranted.  Since this issue depends in part on the outcome of the other issues being remanded, the issue of whether extraschedular consideration is warranted based on the combined effects of different service-connected disabilities is being referred pending resolution of the other issues that must be remanded at this time.  


ORDER


An initial compensable rating for lower back scars status post lumbar discectomy is denied.

An initial compensable rating prior to March 20, 2012 and in excess of 10 percent beginning June 25, 2012 for DJD of the right great toe are denied.

From March 20, 2012 to June 25, 2012 an initial rating of 10 percent is granted for DJD of the right great toe, subject to the law governing payment of monetary benefits


REMAND

Following the Board's June 2012 remand, the Veteran submitted information regarding treatment from a private chiropractor.  In another statement that same month he submitted a statement regarding his low back and right leg, and indicated a VA Form 21-4142 was attached.  Unfortunately, it appears the form was not attached as it is not in the claims file and no attempt has been made by the AOJ to obtain the chiropractic records or other sources that may have been identified.  Thus, this additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit a completed authorization and release form for his chiropractor and any other non-VA medical providers who have treated him for his low back and right lower extremity radiculopathy.  Records since his most recent surgery in August 2012 are particularly important, to include from Southern Maryland Chiropractic Center, Southern Maryland Physical Therapy Service, Potomac Neurosurgery, and Georgetown University Hospital.  Copies of these records should be obtained and associated with the claims file.

Any recent VA treatment records should also be obtained.

2.  After the above records have been obtained, schedule the Veteran for VA spine and neurological examinations to assess the current level of severity of his service-connected DJD of the lumbar spine and S1 radiculopathy with weakness of the right foot dorsiflexors.  Appropriate DBQs should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND must be made available to the examiners.  The examiners must note in the examination reports that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

3.  Then readjudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


